Citation Nr: 1131297	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-13 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to April 1977, and from January 1981 to June 1985.  The Veteran died in March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claim was subsequently transferred to the RO in Baltimore, Maryland. 


FINDINGS OF FACT

1.  The Veteran and the appellant married in December 1972.  

2.  The appellant's marriage to the Veteran was terminated by his death in March 2008.
 
3. The appellant has not remarried or lived with another person of the opposite sex or held herself out openly to the public to be the spouse of such other person since the Veteran's death.

4.  At the time of the Veteran's death, the Veteran and the appellant lived in separate houses; the Veteran lived in Florida, and the appellant lived in Maryland.

5.  The evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, or business;  there was no intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran for VA purposes.  38 U.S.C.A. §§ 103, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.1(j), 3.50, 3.53 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided the all the required VCAA notice by a letter mailed in June 2008, prior to the initial adjudication of the claim. 

In addition, the pertinent records have been obtained, and the appellant's statements in support of the claim as well as a transcript of a hearing before the undersigned Veterans Law Judge are of record.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.

Analysis

The appellant contends that she and the Veteran were married at the time of the Veteran's death, and thus she should be considered a surviving spouse for the purposes of obtaining VA death benefits.  At the outset the Board notes that the RO granted service connection for cause of death in a November 2008 rating decision.

Generally, when the Veteran dies from a service-connected disability, VA will pay DIC to the surviving spouse.  38 U.S.C.A. § 1310.  The term "surviving spouse" includes (1) a person of the opposite sex whose marriage to the Veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse); and (4) who has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the Veteran's death. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.

Continuous cohabitation under 38 C.F.R. § 3.53 provides that the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.

Under 38 C.F.R. § 3.53(b), the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business of any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion;  however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section. 

In the instant case, the Board notes that the Veteran and the appellant were married in December 1972.  The Veteran died in March 2008, and the Veteran and the appellant were legally married at the time of the Veteran's death.  At no point during their marriage, did either party file or obtain a legal separation or divorce.  However, the appellant and Veteran did live separately from 1985 and were not living in the same house at the time of the Veteran's death in 2008.  Thus, the question before the Board was whether the appellant lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  

The appellant testified at her February 2011 hearing before the undersigned Veteran's law judge that in 1985, the Veteran moved to Florida where he remained until his death in 2008, while the appellant remained in their family home in Maryland with her job, to raise their two small children.  The appellant stated that she and the Veteran agreed that it was better to raise their small children separately due to the Veteran's lifestyle which included some excessive drinking, declining health, and a negative personality change after his retirement from the military.  The appellant further testified that from 1985 until the Veteran's death in 2008, the Veteran was consistently involved in her life and in the lives of their children, including participating in family events and special occasions.  Additionally, the Veteran continued to maintain the appellant as his dependant spouse for purposes of allowing her to possess a dependant Military ID.  The appellant indicated that while their marriage was not a marriage in the "traditional" sense, both she and the Veteran considered themselves to have a functional marriage up until the Veteran's death, and at no point did either party wish for or discuss divorce or legal separation.

The appellant also submitted statements indicating that the Veteran continued to act in the capacity of her husband, including by supporting her and their children financially, being present on special occasions, and staying in contact via telephone, mail, and personal visits.  Moreover, the Veteran executed the documents required for the appellant to maintain her status as his dependant spouse for purposes of military identification and benefits.  Finally, the appellant stated that she was at his bedside when the Veteran died.  

In addition the appellant's statements, the appellant submitted numerous photographs showing that the Veteran was present at numerous family occasions throughout the period of separation.  Moreover, the appellant's daughters submitted a statement indicating that the Veteran took advantage of every opportunity to share in family events, as well as financially supported them, accompanied them on family vacations, and was present during the holidays.

The appellant also submitted letters from various friends and family members stating that despite the fact that the Veteran and appellant were living separately, the Veteran was continuously involved in both the financial and emotional support of his family, including the appellant.  

Finally, the appellant submitted a letter from the Veteran dated August 2001.  The Veteran, in his letter to the appellant, discussed general family matters including their daughter's upcoming wedding, and keeping the appellant's status as a dependant spouse in terms her military identification up to date, as well as told the appellant that he loved her and just wanted her and their children to be happy.  

Based on the foregoing, the Board finds that the appellant was legally married to the Veteran at the time of his death.  Moreover, the Board finds that the appellant has not remarried, nor had she lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the Veteran's death.  

Further, while the Veteran lived in Florida and the appellant in Maryland at the time of the Veteran's death, the Board finds, based on the evidence and statements provided that the evidence establishes that the separation was by mutual consent, and that the separation did not show any intent of the surviving spouse to desert the Veteran.  

The Board notes that the RO stated as part of their basis in denying the appellant's death benefits as a surviving spouse, that the Veteran did not request additional compensation for a dependant spouse or children for his service-connected disabilities for his spouse.  However, the appellant stated that she did not know why he would not have asked for dependant compensation, particularly in light of the fact that the Veteran continued to maintain her as a dependant.  

Rather, the appellant consistently stated that the parties mutually agreed to live apart for the sake of raising their children in the best possible way, particularly in light of the Veteran's tendency to drink excessively and both agreed that this was the best arrangement for their family.  Further, there is no evidence that the appellant intended to desert the Veteran.  To the contrary, as noted by the evidence, the Veteran was consistently in touch with and involved in the appellant's life, and the lives of their children, despite the physical distance.  Finally, the Board notes that review of the evidence does not show any contradictory information to the appellant's statements.  Rather, the evidence of record, including statements from family members, friends, and the Veteran's children, as well as photographs, corroborates the appellant's statements.

Thus, based on the appellant's statements, hearing testimony, and corroborating evidence, the Board finds that despite the appellant and Veteran not living together, the requirement of cohabitation was not broken under 38 C.F.R. § 3.50 and 3.53.  As such, the Board finds that pursuant to 38 C.F.R. § 3.53, there was no break in the continuity of the cohabitation.  Therefore, the appellant is entitled to DIC benefits pursuant to 38 C.F.R. § 3.50.  


ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


